Case 1:16-cv-00905-JFB-CJB Document 586 Filed 05/08/20 Page 1 of 3 PageID #: 22207



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

                                                 )
  ASTELLAS PHARMA INC.,                          )
  ASTELLAS IRELAND CO., LTD.,                    )
  ASTELLAS PHARMA GLOBAL                         )
  DEVELOPMENT,                                   )
  INC.,                                          )
                                                 )      C.A. No. 16-905-JFB-CJB
                       Plaintiffs,               )      (Consolidated)
                                                 )
         v.                                      )
                                                 )
  ACTAVIS ELIZABETH LLC, et al.,                 )
                                                 )
                                                 )
                       Defendants.               )

                    JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

           Plaintiffs and Counterclaim-Defendants Astellas Pharma, Inc., Astellas Ireland Co., Ltd.,

  and Astellas Pharma Global Development, Inc. (collectively, "Astellas") and Defendants and

  Counterclaim-Plaintiffs Actavis Elizabeth LLC, and Actavis LLC (collectively “Actavis”;

  collectively with Astellas, “the Parties”), by and through their attorneys, hereby STIPULATE

  and AGREE as follows:

           The Parties have reached a settlement on issues raised in this consolidated matter, which

  includes Civil Action No. 16-cv-905, related to United States Patent Nos. 6,346,532, 7,342,117,

  7,982,049, 8,835,474, and RE44,872.

               1. Pursuant to a Settlement and License Agreement, the Parties respectfully request

                     the Court dismiss all claims and counterclaims between the Parties related to

                     United States Patent Nos. 6,346,532, 7,342,117, 7,982,049, 8,835,474, and

                     RE44,872 in Civil Action No. 16-cv-905 without prejudice.



  ME1 33311594v.1
Case 1:16-cv-00905-JFB-CJB Document 586 Filed 05/08/20 Page 2 of 3 PageID #: 22208



               2. As required by the Medicare Prescription Drug, Improvement, and Modernization

                    Act of 2003, the Parties will submit their settlement and license agreement to the

                    Federal Trade Commission Bureau of Competition (“FTC”) and the Assistant

                    Attorney General in charge of the Antitrust Division of the Department of Justice

                    (“DOJ,” and together with the FTC, the “Agencies”) as soon as practicable.

               3. The Parties further request that the Court retain jurisdiction over this matter in the

                    event that the Agencies render the settlement and license agreement null and void

                    and either Party requests to reopen this litigation.

               4. Each Party will bear its own costs and attorneys’ fees.




  ME1 33311594v.1
Case 1:16-cv-00905-JFB-CJB Document 586 Filed 05/08/20 Page 3 of 3 PageID #: 22209




  Dated: May 8, 2020

  MCCARTER & ENGLISH, LLP                      SHAW KELLER LLP

  /s/ Daniel M. Silver                         /s/ Andrew E. Russell
  Daniel M. Silver (#4758)                     John W. Shaw (#3362)
  Alexandra M. Joyce (#6423)                   Karen E. Keller (#4489)
  405 N. King St., 8th Floor                   Andrew E. Russell (#5382)
  Wilmington, DE 19801                         Nathan R. Hoeschen (#6232)
  (302) 984-6331                               I.M. Pei Building
  dsilver@mccarter.com                         1105 North Market Street 12th Floor
  ajoyce@mccarter.com                          Wilmington, DE 19801
                                               jshaw@shawkeller.com
  Of Counsel:                                  kkeller@shawkeller.com
                                               arussell@shawkeller.com
  Simon D. Roberts                             nhoeschen@shawkeller.com
  Jason A. Leonard
  Arlene L. Chow                               Of Counsel:
  Prajakta A. Sonalker
  Paul W. Kalish                               George C. Lombardi
  Lauren B. Cury                               Jennifer M. James
  Chika S. Seidel                              Samantha M. Lerner
  Vincent Li                                   WINSTON & STRAWN LLP
  HOGAN LOVELLS US LLP                         35 W. Wacker Drive
  390 Madison Avenue                           Chicago, IL 60601
  New York, NY 10017                           glombardi@winston.com
  (212) 918-3000                               jjames@winston.com
                                               slerner@winston.com
  Attorneys for Plaintiffs Astellas Pharma
  Inc., Astellas Ireland Co., Ltd., and Astellas Attorneys for Defendant
  Pharma Global Development, Inc.                Actavis Elizabeth LLC




           IT IS SO ORDERED this______ day of __________, 2020.


                                                       ______________________________
                                                       U.S. District Court Judge




  ME1 33311594v.1
